DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S PG-PUB NO. 20190377972 A1) in view of Li et al (arXiv: 1904.09483v1 2019).
-Regarding claim 1, Liu discloses a data processing method, the method comprising (Abstract; FIGS. 1-12): dividing sample data into a training set and a test set ([0034], “divided into a training set and a test set”; FIG. 5, step 502; [0074]; [0124]); training a predetermined neural network to obtain a first detection model based on the training set (FIG. 1; step 102; [0034]; FIG. 5, step 504; FIGS 6-7; [0032]; [0076]-[0077]; [0108]-[0109]; FIG. 10, modules 1010, 1020); testing the first detection model based on the test set and counting a first precision rate based on the testing of the first detection model ([0034], “test set .. tested based on the trained classification model to acquire a test identification rate …  the accuracy (performance)”; FIG. 5, step 10); cleaning the training set and cleaning the test set according to one or more selected cleaning methods (Abstract; FIGS. 3-4; [0040]-[0041], “data is cleaned”; [0043], “operations such as correcting the label information, deleting original data, and adding new data”; FIG. 8; [0111]; FIG. 10, module 1030); adjusting the first detection model by a predetermined rule ([0076], “loss function”; [0082]; [0085], “repeated adjusted”;  [0087]-[0088]; FIGS. 6-7; [0127], “adjustment unit”) and training the first detection model that has been adjusted based on the training set that has been cleaned to obtain a second detection model (FIG. 9, step 902; FIG. 1, step 108; FIG. 10, module 1040; [0113], “trained based on the target data set”; Abstract); testing the second detection model based on the test set that has been cleaned and counting a second precision rate based on the testing of the second detection model ([0034]; [0103], “determine whether data cleaning is effective”; [0104], “accuracy of training the classification model again based on the target data set”; [0128]); determining whether the first precision rate is greater than the second precision rate (FIG. 9; [0103]; [0105]; [0131], “determining module … accuracy of the classification model”), wherein the first detection model is selected as a final detection model if the first precision rate is greater than the second precision rate (a person skilled in the art would understand that it is nature to choose first model if precision rate of 2nd model is lower), and the second detection model is selected as the final detection model if the second precision rate is greater than the first precision rate; and inputting detection data into the final detection model to obtain a detected result of the detection data ([0105]; [0106], “a high-quality data set is provided for the classification model, so that the accuracy of the classification model can be improved”; [0107]; FIG. 9).
Liu is silent to teach wherein the first detection model is selected as a final detection model if the first precision rate is greater than the second precision rate. However, a person skilled in the art would understand that it is nature to choose first model if precision rate of  2nd model is lower the precision rate of the first model.
In the same field of endeavor, Li teaches wherein the first detection model is selected as a final detection model if the first precision rate is greater than the second precision rate (Li: Page 6, 2nd Col., section 4.1, 1st paragraph, “evaluate two ML models (one trained on a dirty training set, another trained on a clean training set)”, 2nd paragraph, “select the model with the best validation accuracy” 
    PNG
    media_image1.png
    684
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    47
    525
    media_image2.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Liu with the teaching of Li by using the model selection method to choose a detection model with highest precision rate in order to improve performance of detection.
-Regarding claim 10, Liu discloses a data processing device comprising: (Abstract; FIGS. 1-12): at least one processor (FIGS. 11-12, processor); a storage device (FIG. 11, storage, memory); and one or more programs that are stored in the storage and executed by the at least one processor ([0011]; [0013]; [0135]-[0136]), the one or more programs comprising instructions for ([0136]; [0138]): dividing, by the processor, sample data into a training set and a test set ([0034], “divided into a training set and a test set”; FIG. 5, step 502; [0074]; [0124]); training, by the processor (FIGS. 11-12, processor), a predetermined neural network to obtain a first detection model based on the training set (FIG. 1; step 102; [0034]; FIG. 5, step 504; FIGS 6-7; [0032]; [0076]-[0077]; [0108]-[0109]; FIG. 10, modules 1010, 1020); testing the first detection model based on the test set and counting a first precision rate based on the testing of the first detection model ([0034], “test set .. tested based on the trained classification model to acquire a test identification rate …  the accuracy (performance)”; FIG. 5, step 10), by the processor (FIGS. 11-12, processor); cleaning the training set and cleaning the test set according to one or more selected cleaning methods (Abstract; FIGS. 3-4; [0040]-[0041], “data is cleaned”; [0043], “operations such as correcting the label information, deleting original data, and adding new data”; FIG. 8; [0111]; FIG. 10, module 1030), by the processor (FIGS. 11-12, processor); adjusting the first detection model by a predetermined rule ([0076], “loss function”; [0082]; [0085], “repeated adjusted”;  [0087]-[0088]; FIGS. 6-7; [0127], “adjustment unit”) and training the first detection model that has been adjusted based on the training set that has been cleaned to obtain a second detection model (FIG. 9, step 902; FIG. 1, step 108; FIG. 10, module 1040; [0113], “trained based on the target data set”; Abstract), by the processor (FIGS. 11-12, processor); testing the second detection model based on the test set that has been cleaned and counting a second precision rate based on the testing of the second detection model ([0034]; [0103], “determine whether data cleaning is effective”; [0104], “accuracy of training the classification model again based on the target data set”; [0128]), by the processor (FIGS. 11-12, processor); determining, by the processor, whether the first precision rate is greater than the second precision rate (FIG. 9; [0103]; [0105]; [0131], “determining module … accuracy of the classification model”), wherein the first detection model is selected as a final detection model if the first precision rate is greater than the second precision rate (a person skilled in the art would understand that it is nature to choose first model if precision rate of 2nd model is lower), and the second detection model is selected as the final detection model if the second precision rate is greater than the first precision rate; and inputting, by the processor (FIGS. 11-12, processor), detection data into the final detection model to obtain a detected result of the detection data ([0105]; [0106], “a high-quality data set is provided for the classification model, so that the accuracy of the classification model can be improved”; [0107]; FIG. 9).
Liu is silent to teach wherein the first detection model is selected as a final detection model if the first precision rate is greater than the second precision rate. However, a person skilled in the art would understand that it is nature to choose first model if precision rate of  2nd model is lower the precision rate of the first model.
In the same field of endeavor, Li teaches wherein the first detection model is selected as a final detection model if the first precision rate is greater than the second precision rate (Li: Page 6, 2nd Col., section 4.1, 1st paragraph, “evaluate two ML models (one trained on a dirty training set, another trained on a clean training set)”, 2nd paragraph, “select the model with the best validation accuracy” 
    PNG
    media_image1.png
    684
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    47
    525
    media_image2.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Liu with the teaching of Li by using the model selection method to choose a detection model with highest precision rate in order to improve performance of detection.
	-Regarding claims 2 and 11, Liu in view of Li discloses the method of claim 1 and the system of claim 10.
	The modification further discloses wherein the predetermined neural network is a convolutional neural network (Liu: [0077]; [0089], “CNN”), and amount of data for the training set is greater than amount of data for the test set (Liu: [0074], “9:1”).
-Regarding claims 3 and 12, Liu in view of Li discloses the method of claim 1 and the system of claim 10.
The modification further discloses obtaining one or more cleaning methods selected from a data cleaning library (Liu: [0043], “cleaning operations”; FIGS. 3-4; FIG. 10, cleaning module); and cleaning the training set and cleaning the test set according to the one or more cleaning methods which are selected (Liu: FIGS. 1, 3-4, 10; [0043]; [0057]; [0066]); wherein the data cleaning library comprises a plurality of cleaning methods (Liu: [0043], “correctness of the label information and the category information”; FIG. 10; [0116], “first cleaning unit”; [0120], “second cleaning unit”; [0132]).
-Regarding claims 4 and 13, Liu in view of Li discloses the method of claim 1 and the system of claim 10.
The modification further discloses wherein the data cleaning library comprises a plurality of data cleaning units (Liu: FIG. 10, cleaning module; [0116], “first cleaning unit”; [0120], “second cleaning unit”), each data cleaning unit corresponds to one data type (Liu: [0039]; [0115], [0120],  “category information”; FIG. 2; [0100], “Irrelevant data and duplicate data … missing value … outlier”), and the method further comprises: obtaining a data type corresponding to the sample data; (Liu: [0008]; FIG. 2; [0031]) and outputting a selection suggestion of the data cleaning units based on the data type corresponding to the sample data (Liu: [0117], “first forming unit”; [0121], “second forming unit”).
-Regarding claims 5 and 14, Liu in view of Li discloses the method of claim 1 and the system of claim 10.
The modification further discloses wherein the method of adjusting the first detection model by a predetermined rule comprises: adjusting a model parameter of the first detection model by the predetermined rule (Liu: [0083], “adjusted based on the target loss function”; [0085], “adjusted until the accuracy of the neural network model reaches the standard value”).
-Regarding claims 6 and 15, Liu in view of Li discloses the method of claim 1 and the system of claim 10.
The modification further discloses wherein the model parameter comprises a number of hidden layers of the first detection model and a number of nerve cells of each hidden layer (Liu: [0032], “                        
                            n
                        
                     intermediate layers … image feature extraction layer”; [0075]; [0077]; [0089], “CNN”, “weight matrix”; FIG. 10).
-Regarding claims 7 and 16, Liu in view of Li discloses the method of claim 1 and the system of claim 10.
The modification further discloses wherein the model parameter comprises a number of hidden layers of the first detection model or a number of nerve cells of each hidden layer (Liu: [0032], “                        
                            n
                        
                     intermediate layers … image feature extraction layer”; [0075]; [0077]; [0089], “CNN”, “weight matrix”; FIG. 10).
-Regarding claims 8 and 17, Liu in view of Li discloses the method of claim 1 and the system of claim 10.
The modification further discloses obtaining a data type corresponding to the sample data; obtaining cleaning methods of the data type recorded in a historical cleaning record (Liu: Abstract, “acquire category information of the data”; FIG. 2); and defining multiple cleaning methods that have been most often selected as a predetermined number in the historical cleaning record as suggested cleaning methods (Liu: [0100], “Irrelevant data and duplicate data in the second data set may be deleted”, “data unrelated to the learning task is deleted, missing values and outliers are processed”).
-Regarding claims 9 and 18, Liu in view of Li discloses the method of claim 1 and the system of claim 10.
The modification further discloses wherein the sample data comprises simple images (Liu: FIGS. 10, 12; [0031]), the one or more selected cleaning methods are selected from the group consisting of: image feature extracting, background removal, noise suppression, and smoothing (Liu: [0032], “image feature extraction”; [0077]; FIGS. 6-7;[0049], “foreground region only”; [0050]; [0100], “noise data, smoothed”, “Irrelevant data and duplicate data … deleted … missing values and outliers are processed”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664